DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coordinate conversion unit that… uses a predetermined operation…” and “a coordinate notification unit that... uses to the predetermined operation…”  in independent Claim 3.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 3-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Urawaki et al. (hereinafter “Urawaki” US 8,952,867).
.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

As pertaining to Claim 3, Urawaki discloses (see Fig. 2, Fig. 3C, Fig. 4, and Figs. 11A-11B) a display device (1) comprising:
a plurality of display units (see (4, 5) in Fig. 2, Fig. 3C, and Figs. 11A-11B) with a touch panel function (see (21, 23) in Fig. 2) and that display an image comprising information (see Col. 5, Ln. 36-49);
a coordinate conversion unit (see (13) in Fig. 2) that, when an application (i.e., a single application) is displaying the image straddling the plurality of display units (see (4, 5) in Fig. 3C for the “Combined Detection Mode”), uses a predetermined operation (i.e., a predetermined coordinate conversion operation) to convert physical coordinates that indicate a position at which one display unit (see (4) or (5)) of the plurality of display units (4, 5) senses contact to virtual coordinates (see Col. 5, Ln. 54-67 through Col. 6, 
a coordinate notification unit (again, see (13)) that, when the application (i.e., the single application) is displaying the image straddling the plurality of display units (again, see (4, 5) in Fig. 3C for the “Combined Detection Mode”) and the display device (1) is rotated (i.e., opened; see “alpha” in Figs. 11A and 11B), the coordinate notification unit (13) uses the predetermined operation (i.e., the predetermined coordinate conversion operation) in accordance with a degree of the rotation (see Col. 12, Ln. 44-67 through Col. 13, Ln. 1-30).

As pertaining to Claim 4, Urawaki discloses (see Fig. 2, Fig. 3C, Fig. 4, and Figs. 11A-11B) that the coordinate conversion unit (see (13) in Fig. 2) converts the physical coordinates on, from among the plurality of display units (4, 5), a display unit (see (5) in Fig. 11A corresponding to (904) in Fig. 11B) other than a primary display unit (see (4) in Fig. 11A corresponding to (902) in Fig. 11B) that includes the coordinates of an origin (see (0, 0)) that the application (i.e., the single application) recognizes, to the virtual coordinates (again, see at least Col. 12, Ln. 44-67 through Col. 13, Ln. 1-30).

As pertaining to Claim 5, Urawaki discloses (see Fig. 2, Fig. 3C, Fig. 4, and Figs. 11A-11B) that the coordinate conversion unit (see (13) in Fig. 2) converts, from among the physical coordinates, a coordinate of a direction along which the primary display unit (see (4) in Fig. 11A corresponding to (902) in Fig. 11B) and the display unit (see (5) in Fig. 11A corresponding to (904) in Fig. 11B) other than a primary display unit 

As pertaining to Claim 6, Urawaki discloses (see Fig. 2, Fig. 3C, Fig. 4, and Figs. 11A-11B) that the coordinate conversion unit (see (13) in Fig. 2) carries out conversion to the virtual coordinates by adding a coordinate portion that accords with a size of the primary display unit (see (4) in Fig. 11A corresponding to (902) in Fig. 11B) to physical coordinates on display units (see (5) in Fig. 11A corresponding to (904) in Fig. 11B) other than the primary display unit (see (4) in Fig. 11A corresponding to (902) in Fig. 11B; again, see at least Col. 12, Ln. 44-67 through Col. 13, Ln. 1-30).

As pertaining to Claim 7, Urawaki discloses (see Fig. 2, Fig. 3C, Fig. 4, and Figs. 11A-11B) that the coordinate conversion unit (see (13) in Fig. 2) carries out conversion of the physical coordinates to the virtual coordinates according to movement of physical coordinates with respect to an origin (see Fig. 11B) that the application (i.e., the single application) recognizes that is caused by rotation of the length and width of the display device (1; again, see at least Col. 12, Ln. 44-67 through Col. 13, Ln. 1-30).

As pertaining to Claim 8, Urawaki discloses (see Fig. 2, Fig. 3C, Fig. 4, and Figs. 11A-11B) that the coordinate notification unit (again, see (13) in Fig. 2) reports the virtual coordinates to the application (i.e., the single application; again, see at least Col. 12, Ln. 44-67 through Col. 13, Ln. 1-30; and see at least Col. 6, Ln. 21-38).


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3-8 are further rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkin et al. (hereinafter “Jenkin” US 6,118,433) in view of Endo (US 6,686,909).

As pertaining to Claim 3, Jenkin discloses (see Fig. 1, Fig. 2, Fig. 5, and Fig. 7) a display device (10) comprising:
a plurality of display units (1) with a touch panel function (14) and that display an image (see Fig. 5) comprising information (see Col. 2, Ln. 1-19 and Ln. 63-67 through Col. 3, Ln. 1-10, Ln. 19-21, Ln. 33-52, and Ln. 57-65);
a coordinate conversion unit (see (3)) that, when an application (i.e., software program) is displaying the image straddling the plurality of display units (again, see Fig. 5), uses a predetermined operation to convert physical coordinates (i.e., touch coordinates) that indicate the position at which one display unit (1) of the plurality of display units (again, see Fig. 5) senses contact to virtual coordinates (i.e., coordinates within the displayed image); and


Jenkin does not explicitly disclose that the coordinate notification unit uses the predetermined operation in accordance with a degree of rotation of the display device when the application is displaying the image straddling the plurality of display units.
However, in the same field of endeavor, Endo discloses (see Fig. 2 and Figs. 3A-3D) a display device (20) with a touch panel function (10) that incorporates a coordinate conversion unit and coordinate notification unit (see (12, 13, 14); and see Col. 2, Ln. 40-49), wherein when an application is displaying an image on the display device (20) and the display device (20) is rotated, the coordinate conversion unit and coordinate notification unit (again, see (12, 13, 14)) are implemented to determine the degree to which the display device (20) has been rotated (see Col. 2, Ln. 55-67) and to use a predetermined operation in accordance with the degree of the rotation to convert physical coordinates that indicate a position at which the display device (20) senses contact to virtual coordinates (see Col. 3, Ln. 15-19, Ln. 24-35, and Ln. 63-67 through Col. 4, Ln. 1-25).  It is a goal of Endo to provide a touch coordinate conversion method that allows for efficient touch coordinate transformation and touch coordinate correlation with virtual coordinates for a display device that can be rotated to different configurations (see Col. 1, Ln. 10-14 and Ln. 21-39).  


As pertaining to Claim 4, Jenkin discloses (see Fig. 1, Fig. 2, Fig. 5, and Fig. 7) that the coordinate conversion unit (see (3)) converts the physical coordinates (i.e., touch coordinates) on, from among the plurality of display units (see (1)), a display unit (1) other than a primary display unit (i.e., see (1A), for example) that includes the coordinates of an origin that the application (i.e., software program) recognizes, to the virtual coordinates (i.e., coordinates within the displayed image; again, see Col. 4, Ln. 3-20, Ln. 29-59; and Col. 5, Ln. 29-46 and Col. 6, Ln. 35-39).

As pertaining to Claim 5, Jenkin discloses (see Fig. 1, Fig. 2, Fig. 5, and Fig. 7) that the coordinate conversion unit (see (3)) converts, from among the physical coordinates (i.e., touch coordinates), a coordinate of a direction along which the primary display unit (i.e., see (1A), for example) and the display unit (1) other than the primary display unit (i.e., see (1A), for example) are aligned (again, see Col. 4, Ln. 3-20, Ln. 29-59; and Col. 5, Ln. 29-46 and Col. 6, Ln. 35-39).

As pertaining to Claim 6, Jenkin discloses (see Fig. 1, Fig. 2, Fig. 5, and Fig. 7) that the coordinate conversion unit (see (3)) carries out conversion to the virtual coordinates (i.e., coordinates within the displayed image) by adding a coordinate portion that accords with the size of the primary display unit (i.e., see (1A), for example) to physical coordinates (i.e., touch coordinates) on display units (1) other than the primary display unit (i.e., see (1A), for example; again, see Col. 4, Ln. 3-20, Ln. 29-59; and Col. 5, Ln. 29-46 and Col. 6, Ln. 35-39).

As pertaining to Claim 7, the combined teachings of Jenkin and Endo disclose (see Fig. 1, Fig. 2, Fig. 5, and Fig. 7 of Jenkin) that the coordinate conversion unit (see (3)) carries out conversion of the physical coordinates (i.e., touch coordinates) to the virtual coordinates (i.e., coordinates within the displayed image) according to movement of physical coordinates (i.e., touch coordinates) with respect to an origin that the application (i.e., software program) recognizes that is caused by rotation of the length and width of the display device (10; again, see Col. 4, Ln. 3-20, Ln. 29-59; and Col. 5, Ln. 29-46 and Col. 6, Ln. 35-39 of Jenkin in combination with the teachings of Endo at least at Col. 3, Ln. 15-19, Ln. 24-35, and Ln. 63-67 through Col. 4, Ln. 1-25).

As pertaining to Claim 8, Jenkin discloses (see Fig. 1, Fig. 2, Fig. 5, and Fig. 7) that the coordinate notification unit (again, see (3)) reports the virtual coordinates (i.e., coordinates within the displayed image) to the application (i.e., the software program; again, see Col. 4, Ln. 3-20, Ln. 29-59; and Col. 5, Ln. 29-46 and Col. 6, Ln. 35-39).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 of U.S. Patent No. 10,503,289 in view of Endo (US 6,686,909).

Claims 3 and 8 of Instant Application
Claim 1 of US 10,503,289
3.  A display device comprising:

a plurality of display units with a touch panel function and that display an image comprising information;

a coordinate conversion unit that, when an application is displaying said image straddling said plurality of display units, 

a coordinate notification unit that, when the application is displaying said image straddling said plurality of display units and the display device is rotated, the coordinate notification unit uses the predetermined operation in accordance with a degree of the rotation.

8.  The display device as set forth in claim 3, wherein the coordinate notification unit reports said virtual coordinates to the application.


a plurality of display units that are equipped with a touch panel function and that display an image that is information;

a coordinate conversion unit that, when one application is displaying said image straddling said plurality of display units, 

a coordinate notification unit that…, when one application is displaying said image straddling said plurality of display units, reports said virtual coordinates to the application.



	While the claims are not identical, Claims 3 and 8 of the instant application are entirely overlapped in scope by Claim 3 of the cited U.S. Patent, with the exception that Claim 3 of the instant application is required “when the application is displaying said image straddling said plurality of display units and the display device is rotated,” to use “the predetermined operation in accordance with a degree of the rotation.”  This feature is not required by Claim 1 of the cited U.S. Patent.  However, this feature would have been an obvious extension of Claim 1 of the cited U.S. Patent.  In fact, in the same field of endeavor, Endo discloses (see Fig. 2 and Figs. 3A-3D) a display device (20) with a touch panel function (10) that incorporates a coordinate conversion unit and coordinate notification unit (see (12, 13, 14); and see Col. 2, Ln. 40-49), wherein when an application is displaying an image on the display device (20) and the display device (20) is rotated, the coordinate conversion unit and coordinate notification unit (again, see (12, 13, 14)) are implemented to determine the degree to which the display device (20) has been rotated (see Col. 2, Ln. 55-67) and to use a predetermined operation in accordance with the degree of the rotation to convert physical coordinates that indicate a position at which the display device (20) senses contact to virtual coordinates (see Col. 3, Ln. 15-19, Ln. 24-35, and Ln. 63-67 through Col. 4, Ln. 1-25).  As it is a goal of Endo to provide a touch coordinate conversion method that allows for efficient touch coordinate transformation and touch coordinate correlation with virtual coordinates for a display device that can be rotated to different configurations (see Col. 1, Ln. 10-14 and Ln. 21-39), it would have been obvious to one of ordinary skill in the art at the time when the invention was made to extend Claim 1 of the cited U.S. Patent to provide added convenience through efficient and logical coordinate conversion in the claimed display device when the application is displaying the image straddling the plurality of display units and the display device is rotated to a Claims 3 and 8 of the instant application are entirely overlapped in scope by Claim 1 of the cited U.S. Patent in combination with the teachings of Endo.
	Claim 4 of the instant application is likewise entirely overlapped in scope by Claim 2 of the cited U.S. Patent.
	Claim 5 of the instant application is likewise entirely overlapped in scope by Claim 3 of the cited U.S. Patent.
	Claim 6 of the instant application is likewise entirely overlapped in scope by Claim 4 of the cited U.S. Patent.
	Claim 7 of the instant application is likewise entirely overlapped in scope by Claim 5 of the cited U.S. Patent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622